DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filled on 05/17/2022.
	Claims 2, 3, 6, 10, 13 and 15 have been cancelled. 
	Claims 1, 11, 12, 14, 16-19 and 21 have been amended. 
	 Claims 1, 4-5, 7-9, 11-12, 14 and 16-21 are currently pending and have been examined and rejected.

Response to Arguments
	In response to Applicant's arguments filed 12/07/2021:
Regarding claim interpretation: 
	Due to claim amendments, the examiner withdraws the claim interpretation issued within office action issued on 02/18/2022.
Regarding claim rejections 35 USC §112(a) & claim rejection 35 USC §112(b): 	Due to claim amendments, the examiner withdraws the claim rejections 35 USC §112(a) & claim rejection 35 USC §112(b) issued within office action issued on 02/18/2022.
Regarding Claim Rejections - 35 USC § 101:
	Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive. The remarks recited, page 17 of 28, that “the applicant has shown a teaching in the specification that describes how the technology is improved  and has established a clear nexus between the claim language and the improvements to the technology”, the examiner respectfully disagrees as the independent claim shown process and machines of  1, 18 and 19 recited the above limitations that represent concepts of organizing reservation of a shared vehicle based on a time range and determining estimated time of arrival of a vehicle based the vehicle position information to set a negotiation between the current vehicle user and the future user to generate multiple delivery conditions and control the conditions to ensure vehicle delivery to delivery location and/or provide alternative vehicle to be used by the future user, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people under methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C). Although the independent claims recited additional limitations, such as “communicate with a terminal device of a user of a vehicle, and a terminal device of a use scheduled person of the vehicle”, “a central processing unit (CPU)”, “the terminal device”, “display a first user interface screen” and “display a second user interface screen”, claim 19 recites “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations” that execute the abstract idea, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. 
	In order to address Applicant’s argument for claim 11, Independent claim 11 recites facilitating reservation of a sheared vehicle between a current user (the claimed “the user of the vehicle”) and the next user of the car (the claimed “the use scheduled person”) based on the vehicle position information and the reservation data to generate a compensation cost and/or offer an alternative vehicle to next user of the car, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people under methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C). Although the independent claims recited additional limitations, such as “an operation button”, “a central processing unit (CPU)”, “a vehicle management device” and “input screen” that execute the abstract idea, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.



Regarding Claim Rejections - 35 USC § 103:
1)	Regard claims 1, 4-5, 7-9 and 18-21 rejection:
	Applicant’s arguments, filed 05/17/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered and are persuasive. The Claim Rejections - 35 USC § 103 of  claims 1, 4-5, 7-9 and 18-21 has been withdrawn. 

2)	Regard claims 11, 12, 14 and 16-17:
	Applicant’s arguments with respect to claims 11, 12, 14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:
Claim 11 reciting:
1)  A generic placeholder of “an operation button” for the following function of “configured to accept an operation of a user who is using a specific vehicle”. Further, the generic placeholder “button” is not modified by sufficient structure in the claim, where the structure carries out the claimed function mentioned above.  Accordingly, the button invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. The specification discloses that “display screen GAa that shows the delay time, and the amount of compensation caused by a delay; an acceptance operation button GAb used by the user to accept payment of the compensation money to the use scheduled person; and a non- acceptance operation button GAc used to refuse payment”, [0079], with no further description to clarify that disclosure what the button structure would be more than a possible software function. For prosecution purposes, under the 35 U.S.C. 112(f): The claimed subject matter will be interpret as a GUI installed on a mobile device.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.	The independent claim 11 recite the limitation “an operation button”. As shown above, the examiner has interpreted this limitation under 35 USC 112(f).  Accordingly, the examiner is instructed to refer to Applicant’s Specification for a definition of the structure surrounding the claimed “button.”  The specification teaches Fig. 8, [0079]; “display screen GAa that shows the delay time, and the amount of compensation caused by a delay; an acceptance operation button GAb used by the user to accept payment of the compensation money to the use scheduled person; and a non- acceptance operation button GAc used to refuse payment”. Yet, it cannot be considered as the structural support for “an operation button” as the specification did not explain in way that the recited functions limits and covers every conceivable means for achieving the stated function. Accordingly, the disclosure is not commensurate with the scope of the claims to execute the function of the claim in way enable the one of ordinary skill in the art to what have actually done and convey what at least arguably have possession of the claims.

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 11, 12, 14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The independent claim 11 is indefinite, because each of the claim limitations of “an operation button configured to accept an operation of a user who is using a specific vehicle”, it is unclear what the corresponding structure(s) are for the claim limitations “operation button” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Accordingly, because this term is not defined in Applicant’s Specification, the examiner does not understand the scope of the claimed invention.  Accordingly, the claim is rendered indefinite.  Appropriate correction is required. 
	Claims 12, 14, 16-17 are rejected as indefinite, because they depend from the indefinite claim 11.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1, 4-5,7-9 and 20-21 are directed to a machine. Claims 11, 12, 14, 16-17 are directed to a machine. Claim 18 is directed to a process. Claim 19 is directed to a machine.

Step 2A, Prong1:
1)	Claims 1, 4-5, 7-9, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of:
	 set a time range based on a delivery time of the vehicle, wherein the set time range includes the delivery time of the vehicle; 
	determine an estimated time of arrival of the vehicle at a first delivery position based on position information of the vehicle; 
	transmit a delivery situation to the use scheduled person in a case where the estimated time of arrival is later than the set time range, wherein the delivery situation includes information related to amount of compensation for a delay in delivery of the vehicle; 
	receive, from the user of the vehicle, a first input associated with a negotiation between the user of the vehicle and the use scheduled person; 
	receive, from the use scheduled person, a second input associated with the negotiation; 
	generate a first delivery condition based on the first input and the second input, wherein the first delivery condition indicates delivery of the vehicle within an agreed time range; 
	control, based on the estimated time of arrival that is later than the set time range, a first delivery condition; 
	transmit a notification of the delivery situation to the user of the vehicle in a case where the estimated time of arrival is earlier than the set time range, wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time range; and 
	receive, from the user of the vehicle, a third input associated with an agreement between the user of the vehicle and the vehicle management;
	generate a second delivery condition based on the third input, wherein the second delivery condition is based on the agreement; 
	control, based on the estimated time of arrival that is earlier than the set time range, a second delivery condition without significantly more. 

	The independent claims 1, 18 and 19 recited the above limitations that represent concepts of organizing reservation of a shared vehicle based on a time range and determining estimated time of arrival of a vehicle based the vehicle position information to set a negotiation between the current vehicle user and the future user to generate multiple delivery conditions and control the conditions to ensure vehicle delivery to delivery location and/or provide alternative vehicle to be used by the future user, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people under methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C).

2)	Claims 11, 12, 14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of:
	accept an operation of a user who is using a specific vehicle; and 
	obtain position information; Page 5 of 28Application No.: 16/090,699 Reply to Office Action of February 18, 2022 
	communicate to manage data related to the specific vehicle, 
	wherein based on transmission, the position information or estimated time of arrival at a delivery place in which the specific vehicle is delivered from the user to a use scheduled person, 
	perform negotiation with the use scheduled person for delivery conditions of the specific vehicle; and 
	control, in a case where non-acceptance operation for payment of amount of compensation indicated by a request for delivery conditions is performed, 
	display of an alternative plan to create new delivery conditions or request the use scheduled person for change in delivery conditions without significantly more.
	The independent claim 11 recited the above limitations that represent concepts of facilitating reservation of a sheared vehicle between a current user (the claimed “the user of the vehicle”) and the next user of the car (the claimed “the use scheduled person”) based on the vehicle position information and the reservation data to generate a compensation cost and/or offer an alternative vehicle to next user of the car, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people under methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C).
	
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
1)	The independent claims 1, 18 and 19 recited several limitations that are not part of the abstract idea, where these additional limitations are: “communicate with a terminal device of a user of a vehicle, and a terminal device of a use scheduled person of the vehicle”, “a central processing unit (CPU)”, “the terminal device”, “display a first user interface screen” and “display a second user interface screen”, claim 19 recites “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations”. These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong. See MPEP 2106.05(f).  In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

2)	The independent claim 11 recited several limitations that are not part of the abstract idea, such as “an operation button”, “a central processing unit (CPU)”, “a vehicle management device” and “input screen”. These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong. See MPEP 2106.05(f).  In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)


Step 2B:
	For independent claims 1, 11, 18 and 19 As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).  In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).


In addition, the dependent claims recite:

Claims 4-5, 12 and 16 further defining that the invention includes enabling the vehicle user and the next user to facilitate negotiations to except an alternative/ substitutable vehicle and/or compensation amount due to arrival delay warning. The claims recited additional limitations that are not part of the abstract, but rather instruction for the user to execute the abstract idea using plurality of generic computers. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 7-8 and 14 recite a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system (information related to expenses incurred, payment of amount of compensation indicated) and storing this information to generate information related to new delivery time or a new delivery place. The claims recited additional limitations that are not part of the abstract, but rather instruction for the user to execute the abstract idea using plurality of generic computers and input devices. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 9 and 20 recites more of the abstract idea found in claim 1, as the claimed invention of the independent claims 9 and 20 include a notification of multiple sightseeing spots and/or shops to be delivered to the vehicle user. The claims recite limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. See MPEP 2106.05(f).
Claims 17 and 21 recites more of the abstract idea found in claim 1 and the new agreement or reservation data changed upon accepting new offers to the vehicle user and next user. The claims recite limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. See MPEP 2106.05(f).

	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 11, 12, 14 and 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Japanese Pub. No. JP2014137766A to CHINOMI SATOSHI (“CHINOMI”) in view of US. Pat. Pub. No. 2010/0106608 to Menendez et. al. 

	Regarding claim 11. CHINOMI discloses a terminal device, comprising: 
	 configured to accept an operation of a user  (CHINOMI entitled “VEHICLE MANAGEMENT SYSTEM”, [0012]; “The user terminal 400 is a terminal owned by a specific number of users who use the vehicle shared use system … each user can apply for a use reservation … by … an application for usage reservation”) who is using a specific vehicle (CHINOMI, [0010]; “a plurality of user terminals 400 capable of communicating with the vehicle management server 100 via the Internet 300”. [0012]; “The user terminal 400 includes, for example, a mobile terminal such as a mobile phone or a smartphone in addition to a personal computer”); and 
	a central processing unit (CPU) configured to (CHINOMI, [0013]; “control device 110”. [0013]; “the management server 100 includes a control device 110 and a communication device 120”): 
	obtain position information; communicate with a vehicle management device to manage data related to the specific vehicle (CHINOMI, [0011]; “The shared vehicle 200 includes an in-vehicle device 210 and a communication device 220. The in-vehicle device 210 recognizes the user who uses the shared vehicle 200, and the information of the user who uses the shared vehicle 200 and the information of the current position acquired by the GPS (Global Positioning System) receiver provided in the shared vehicle 200” (emphasis added)), 
	 based on transmission, to the vehicle management device, the position information (CHINOMI, [0043]; “scheduled return position”. [0038]; “At the previous point in time, it is determined whether or not the shared vehicle 200 currently in use can be returned by the scheduled end time of use … from the current position of the shared vehicle 200 at a time before the second predetermined time t2 before the scheduled end time of the current user”. Also, see [0044]; “step S201”), 
or 
	estimated time of arrival at a delivery place in which the specific vehicle is delivered from the user to [[the]]a use scheduled person (CHINOMI, [0011]; “the information of the user who uses the shared vehicle 200 and the information of the current position acquired by the GPS (Global Positioning System) receiver provided in the shared vehicle 200”), 
	the CPU is further configured to: 
	perform negotiation with the use scheduled person for delivery conditions of the specific vehicle (CHINOMI, [0045-0049]; “in step S202, if it is determined that the shared vehicle 200 currently in use cannot be returned by the scheduled end time of use, the process proceeds to step S203 … in step S203, the control device 110 refers to the usage reservation information stored in the RAM 113 … the process proceeds to step S205 … The device 110 determines whether or not there is an alternative vehicle that can be used by the subsequent user among the other shared vehicles 200 … the control device 110 informs the user terminal 400 of the subsequent user that there is a possibility that the return of the shared vehicle 200 to be used may be delayed, together with the proposal for the use of the alternative vehicle detected in step S205. Send”); and 
	display of an alternative plan input screen to create new delivery conditions (CHINOMI, [0049]; “the proposal for the use of the alternative vehicle is transmitted to the user terminal 400 of the subsequent user, and "the alternative vehicle can be used" on the display screen of the user terminal 400 of the subsequent user. Do you want to use an alternative vehicle? By displaying the options of "use" and "do not use"”) or request the use scheduled person for change in delivery conditions (CHINOMI, [0022]; “the cost incurred in the case is calculated. Then, the control device 11 0 transmits information on the cost incurred by using the alternative means to the user terminal 400 of the current user”).  
	CHINOMI substantially discloses the claimed invention; however, CHINOMI fails to explicitly disclose the “an operation button,” and  “control, in a case where non-acceptance operation for payment of amount of compensation indicated by a request for delivery conditions is performed by the operation button”. However, Menendez teaches:
	an operation button (Menendez, [0067]; “a display 82 …  displays information regarding the vehicle 11 of FIG. 1 …. Includes … one or more buttons for control of the data entry and display functions”)
	control, in a case where non-acceptance operation for payment of amount of compensation (Menendez, Fig. 7C1; “subtotals 604”. [0119]; “the customer clicks on the "Calculate" button 456 … various Subtotals and Total are updated … "Accept" and "Decline"”) indicated by a request for delivery conditions is performed by the operation button (Menendez, Fig. 7C1-Fig. 7C2; “subtotals 604” > “to fig. 7C2” > ““YES” selected? 598” > “N” > “alternative sales process. [0135-0137]; “At 598 …  the "Yes" button 360 of FIG. 6F1 was not selected, then, at 615, the web server 62 of FIG. 2 employs a different sales process for the CDW, EP and Prepaid Gas options”).

	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include known technology control, in a case where non-acceptance operation for payment of amount of compensation indicated by a request for delivery conditions is performed by the operation button, as taught by Menendez, where this would be performed in order to reduce handwriting rental agreement in order to not wasting business or vacation time at the counter. See Menendez [0015].


	Regarding claim 12. The combination of CHINOMI in view of Menendez discloses the terminal device according to claim 11, wherein the CPU is further configured 
	perform[[s]] negotiation with the use scheduled person for delivery conditions of the specific vehicle based on a request for delivery conditions received from the vehicle management device (CHINOMI, [0023]; “as a result of the determination, when there is an alternative vehicle that can be used by the following user, the following user proposes to use the alternative vehicle together with the information that there is an available alternative vehicle. It is transmitted to the user terminal 400”)
  13. (Canceled) Page 6 of 28Application No.: 16/090,699 Reply to Office Action of February 18, 2022  
	Regarding claim 14. The combination discloses the terminal device according to claim [[13]]11, wherein the delivery conditions created based on the operation of the user includes information related to the amount of compensation (CHINOMI, [0022]; “calculate the cost incurred by using the alternative means when the subsequent user cannot use the same shared vehicle 200 … The configuration may be such that the cost incurred in the case is calculated. Then, the control device 11 0 transmits information on the cost incurred by using the alternative means to the user terminal 400 of the current user”), or information related to new delivery time or a new delivery place.  
15.(Canceled)  
	Regarding claim 16. The combination discloses the terminal device according to claim [[13]]11, wherein based on the operation of the user for the delivery conditions, 
	the operation transmitted from the use scheduled person and displayed in a display unit,	the CPU is further configured to(CHINOMI, [0049]; “the proposal for the use of the alternative vehicle is transmitted to the user terminal 400 of the subsequent user, and "the alternative vehicle can be used" on the display screen of the user terminal 400 of the subsequent user. Do you want to use an alternative vehicle? By displaying the options of "use" and "do not use"”).  

	Regarding claim 17. The combination discloses the terminal device according to claim 12, wherein the CPU is further configured to transmit[[s]], to the vehicle management device, delivery conditions after change accepted by the user and the use scheduled person (CHINOMI, [0049-0050]; “while when "not use" is selected, the process proceeds to step S210 … transmitting the proposal for extension of the scheduled end time of use, the end of use is performed by the current user via the user terminal 400 or the in-vehicle”).
Allowable Subject Matter
	Claims 1, 4-5, 7-9 and 18-21 allowed over the prior art.

	 
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
                                                                                                                                                                                                   /PETER LUDWIG/Primary Examiner, Art Unit 3687